 



EXHIBIT 10.B.2
AMENDMENT NO. 2 TO THE
EL PASO ENERGY CORPORATION
STOCK OPTION PLAN FOR
NON-EMPLOYEE DIRECTORS
     Pursuant to Section 9.1 of the El Paso Energy Corporation Stock Option Plan
for Non-Employee Directors, Amended and Restated effective as of January 20,
1999 (the “Plan”), the Plan is hereby amended as follows, effective February 7,
2001:
     WHEREAS, the Certificate of Incorporation of El Paso Energy Corporation, a
Delaware corporation, was amended to change the name of the corporation to El
Paso Corporation effective February 7, 2001.
     NOW THEREFORE, the name of the Plan is hereby changed to the “El Paso
Corporation Stock Option Plan for Non-Employee Directors” and all references in
the Plan to “El Paso Energy Corporation” or the “Company” shall mean “El Paso
Corporation.”
     IN WITNESS WHEREOF, the Company has caused this amendment to be duly
executed on this 7th day of February 2001.

            EL PASO CORPORATION
      By:        /s/ Joel Richards III          Joel Richards III       
Executive Vice President
Human Resources and Administration     

Attest:

     
 
   
/s/ David L. Siddall
    
 
   
Corporate Secretary
   

 